Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 6, 2020

                                    No. 04-19-00539-CV

                                     Cristina PADILLA,
                                           Appellant

                                              v.

                          RED LOBSTER HOSPITALITY, LLC,
                                     Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-21243
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
       Appellant’s second motion for an extension of time to file her brief is GRANTED.
Appellant’s brief is due on or before January 27, 2020. No further extensions will be granted
absent extenuating circumstances.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court